UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: March 31, 2016 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-206916 UNICOBE CORP. (Exact name of registrant as specified in its charter) Nevada 30-0855502 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification Number) Serdike 17A, ap. 37 Sofia, Bulgaria, 1000 Phone: +17028506585 E-mail: unicobecorp@gmail.com (Address, including zip code, and telephone number, Including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] As of April 18, 2016 there were 2,120,000 shares outstanding of the registrant’s common stock. Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements 3 Balance Sheets as of March 31, 2016 (unaudited) and June 30, 2015 4 Statements of Operations for the three and nine month periods ended March 31, 2016 and 2015 (unaudited) 5 Statements of Cash Flows for the nine month periods ended March 31, 2016 and 2015 (unaudited) 6 Notes to the Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION: Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosure. 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 PART I – FINANCIAL INFORMATION Item 1. Financial statements The accompanying interim financial statements of Unicobe Corp. (the “Company”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 UNICOBE CORP. BALANCE SHEETS AS OF MARCH 31, 2, 2015 March 31, 2016 June 30, 2015 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Inventory 74 Prepaid Expenses - Total Current Assets Fixed Assets Equipment/Website Total Fixed Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Deferred revenue $ $ Accounts Payable - Loans Total Current Liabilities Total Liabilities Stockholder’s Equity (Deficit) Common stock, par value $0.001; 75,000,000 shares authorized; 2,060,000and 2,000,000 shares issued and outstanding respectively Additional paid in capital - Accumulated deficit ) ) Total Stockholder’s Equity ) Total Liabilities and Stockholder’s Equity (Deficit) $ $ See accompanying notes to financial statements. 4 UNICOBE CORP. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, 2016 Nine Months Ended March 31, 2016 Three Months Ended March 31, 2015 Nine Months Ended March 31, 2015 REVENUES $ $ $
